Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on January 22, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-14 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.										Independent Claim 5 recites among others “wherein the bandgap graded layer comprises a semiconductor material in which an electron velocity does not peak at a certain electric field strength when an electric field strength is varied, and wherein the strength of the quasi-electric field is more than 1.8 times the peak electric field strength but not including 1.8 times the peak electric field strength”. It is important to point out that Par. 0013 of the specification of the instant application teaches “[w]hen the bandgap graded layer includes a semiconductor material in which an electron velocity peaks at a certain electric field strength when an electric field strength is varied, and the strength of the quasi-electric field in a part of the bandgap graded layer greater than 1.8 or 2 times the peak electric field strength” (emphasis added) which is in complete contradiction to what has been claimed in claim 5 which as mentioned above states “wherein the bandgap graded layer comprises a semiconductor material in which an electron velocity does not peak at a certain electric field strength when an electric field strength is varied, and wherein the strength of the quasi-electric field is more than 1.8 times the peak electric field strength but not including 1.8 times the peak electric field strength”. It also needs to be pointed out there in no support in the specification of the claim recitation comprising “wherein the bandgap graded layer comprises a semiconductor material in which an electron velocity does not peak at a certain electric field strength when an electric field strength is varied, and wherein the strength of the quasi-electric field is more than 1.8 times the peak electric field strength but not including 1.8 times the peak electric field strength.” The utter lack of any drawing depicting dependence of electron velocity on the electric field strength has not been helpful. The Examiner would like to remind the Applicant that the dependence of the electron velocity on the strength of the electric field is an integral part of the claim and a drawing depicting it is expected. Appropriate correction/clarification is requested.	
Claims 6-14 inherit the 35 U.S.C. 112(a) or 35 U.S.C. 112, 1st paragraph (pre-AIA ) rejections based on their dependencies on claim 5.
				

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5-14 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.											         		 Independent Claim 5 recites among others “wherein the bandgap graded layer comprises a semiconductor material in which an electron velocity does not peak at a certain electric field strength when an electric field strength is varied, and wherein the strength of the quasi-electric field is more than 1.8 times the peak electric field strength but not including 1.8 times the peak electric field strength”. The specification of the instant application gives definition of peak electric field as the electric field strength at which the electron velocity peaks (Par. 0039). So, in one hand, the claim is reciting that the electron velocity does not peak at a certain electric field and on the other hand, it is reciting that the strength of the quasi-electric field is more than 1.8 times the peak electric field strength. These two limitations are apparently contradictory. The utter lack of any drawing depicting dependence of electron velocity on the electric field strength has not been helpful. The Examiner would like to remind the Applicant that the dependence of the electron velocity on the strength of the electric field is an integral part of the claim and a drawing depicting it is expected. 								It is important to point out that Par. 0013 of the specification of the instant application teaches “[w]hen the bandgap graded layer includes a semiconductor material in which an electron velocity peaks at a certain electric field strength when an electric field strength is varied, and the strength of the quasi-electric field in a part of the bandgap graded layer greater than 1.8 or 2 times the peak electric field strength” (emphasis added) which is in complete contradiction to what has been claimed in claim 5 which as mentioned above states “wherein the bandgap graded layer comprises a semiconductor material in which an electron velocity does not peak at a certain electric field strength when an electric field strength is varied, and wherein the strength of the quasi-electric field is more than 1.8 times the peak electric field strength but not including 1.8 times the peak electric field strength”. It also needs to be pointed out there in no support in the specification of the claim recitation comprising “wherein the bandgap graded layer comprises a semiconductor material in which an electron velocity does not peak at a certain electric field strength when an electric field strength is varied, and wherein the strength of the quasi-electric field is more than 1.8 times the peak electric field strength but not including 1.8 times the peak electric field strength.” All these contradictory aspects of claim 5 has made any sensible examination of claim 5 extremely difficult. Appropriate correction/clarification is requested.	
Claims 6-14 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112, 2nd paragraph (pre-AIA ) rejections based on their dependencies on claim 5.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umemoto et al. (Pub. No.: US 2018/0240899 A1).
Regarding Claim 1, Umemoto et al. discloses a heterojunction bipolar transistor, comprising:							a substrate (Par. 0064-0066; Figs. 1A & 1B - substrate 20);						a collector layer (Par. 0064-0066; Figs. 1A & 1B – collector layer 30);				a base layer (Par. 0064-0066; Figs. 1A & 1B – base layer 40); and					an emitter layer (Par. 0069; Figs. 1A & 1B – emitter layer 41),					wherein at least the collector layer, the base layer and the emitter layer are formed above the substrate (Par. 0064-0069; Figs. 1A & 1B),								wherein the collector layer comprises a bandgap graded layer with a bandgap variation, and the bandgap variation comprises at least one first bandgap variation in which a bandgap varies to narrow with increasing a distance from the base layer (Par. 0064-0066; Figs. 1A & 1B – bandgap graded layer comprising 32 or 34),									wherein the bandgap graded layer generates a quasi-electric field, and strength of the quasi-electric field is an electric field that acts on electrons as a result of the bandgap variation of the bandgap graded layer (Par. 0012-0017 & 0089; Figs. 1A & 1B),					wherein the bandgap graded layer comprises a semiconductor material in which an electron velocity does not peak at a certain electric field strength when an electric field strength is varied (Par. 0012, 0067-0068; Figs. 1A & 1B & Figs. 5A & 5B– the electron field intensity peaks at a certain electric field and does not peak at certain other electric fields for certain XMAX  (the maximum content of Al in AlGaAs bandgap graded collector layer) values such as when XMAX = 0.05, 0.10, 0.15 etc.; furthermore, the electron velocity does not peak at a certain electric field strength when an electric field strength is varied especially when XMAX has certain range of values, such as when XMAX = 0.275, 0.325 etc.), and						wherein the strength of the quasi-electric field is greater than 0.1 kV/cm (Par. 0064-0069 & 0082-0083; Figs. 1A & 1B – in light of the teachings provided in the above mentioned Paragraphs, it would be clear that the strength of the quasi-electric field would be much greater than 0.1 kV/cm especially for thin AlxGa1-xAs graded layers, such as a graded layer with a thickness of 200 nm for XMAX = 0.075, 0.125, 0.275, 0.325 etc.).
Regarding Claim 2, Lee et al., as applied to claim 1, discloses the heterojunction bipolar transistor, wherein the strength of the quasi-electric field is greater than 0.2 kV/cm (Par. 0082-0083; Figs. 1A & 1B – in light of the teachings provided in the above mentioned Paragraphs, it would be clear that the strength of the quasi-electric field would be much greater than 0.2 kV/cm especially for thin graded layers, such as a graded layer with a thickness of 200 nm for XMAX = 0.075, 0.125, 0.275, 0.325 etc.).
Regarding Claim 3, Lee et al., as applied to claim 1, discloses the heterojunction bipolar transistor, wherein the bandgap graded layer comprises a material selected from the group consisting of GaAs, AlGaAs, GaAsSb, GaAsPSb, InGaAs, InGaAsN, AlGaAsP, AlGaAsN, AlGaAsSb, AlGaAsBi, InGaP, InGaPN, InGaPSb, InGaPBi, InGaAsP, InGaAsPN, InGaAsPSb, InGaAsPBi, InAlGaP, InAlGaPN, InAlGaPSb and InAlGaPBi (Par. 0082-0083; Figs. 1A & 1B – AlGaAs).
Regarding Claim 4, Lee et al., as applied to claim 1, discloses the heterojunction bipolar transistor, wherein the bandgap variation further comprises a second bandgap variation in which a bandgap varies to widen with increasing a distance from the base layer or a third bandgap variation in which a bandgap of the bandgap graded layer is constant (Par. 0067; Figs. 1A & 1B – a part of the bandgap graded layer 32 which is sandwiched between base layer 40 and AlxGa1-xAs collector graded layer 34 comprises a third bandgap variation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 5-13 are rejected under 35 U.S.C. 103 as obvious over Umemoto et al. (Pub. No.: US 2018/0240899 A1).
Regarding Claim 5, Umemoto et al. discloses a heterojunction bipolar transistor, comprising:							a substrate (Par. 0064-0066; Figs. 1A & 1B - substrate 20);						a collector layer (Par. 0064-0066; Figs. 1A & 1B – collector layer 30);				a base layer (Par. 0064-0066; Figs. 1A & 1B – base layer 40); and					an emitter layer (Par. 0069; Figs. 1A & 1B – emitter layer 41),				wherein at least the collector layer, the base layer and the emitter layer are formed above the substrate (Par. 0064-0069; Figs. 1A & 1B),								wherein the collector layer comprises a bandgap graded layer with a bandgap variation, and the bandgap variation comprises at least one first bandgap variation in which a bandgap varies to narrow with increasing a distance from the base layer (Par. 0064-0066; Figs. 1A & 1B – bandgap graded layer comprising 32 or 34),									wherein the bandgap graded layer generates a quasi-electric field, and strength of the quasi-electric field is an electric field that acts on electrons as a result of the bandgap variation of the bandgap graded layer (Par. 0012-0017 & 0089; Figs. 1A & 1B), and					wherein the bandgap graded layer comprises a semiconductor material in which an electron velocity does not peak at a certain electric field strength when an electric field strength is varied (Par. 0012, 0067-0068; Figs. 1A & 1B & Figs. 5A & 5B– the electron field intensity peaks at a certain electric field and does not peak at certain other electric fields for certain XMAX  (the maximum content of Al in AlGaAs bandgap graded collector layer) values such as when XMAX = 0.05, 0.10, 0.15 etc.; furthermore, the electron velocity does not peak at a certain electric field strength when an electric field strength is varied especially when XMAX has certain range of values, such as when XMAX = 0.275, 0.325 etc.), and								wherein the strength of the quasi-electric field is about 1.8 times the peak electric field strength (Par. 0012, 0096; Figs. 1A-1B).									Umemoto et al. does not explicitly disclose			         		             wherein the strength of the quasi-electric field is more than 1.8 times the peak electric field strength but not including 1.8 times the peak electric field strength.
	Umemoto et al. teaches that to make the electron velocity equal to or higher than about 70% of the peak value, it is recommended to set the strength of the quasi-electric field about 0.3 or more times and about 1.8 or less times (i.e., from about 0.3 times to about 1.8 times) the peak electric field strength (Par. 0096). It further teaches that to make the electron velocity equal to or higher than about 90% of the peak value, it is recommended to set the strength of the quasi- electric field about 0.5 or more times and about 1.3 or less times (i.e., from about 0.5 times to about 1.3 times). So, from the teaching it would be very clear that the range that has been imposed regarding the strength of the quasi-electric field related to the peak electric field strength is an arbitrary one, it depends on how much tailing off of the electron velocity could be tolerated. For example, if the strength of the quasi-electric field is slightly more than 1.8 times the peak electric field strength, the electron velocity would still be very close to the 70% of the peak electron velocity and for many applications it could still be acceptable. Also, it is very possible to tune the overall structure, the material used for the different layers etc. to attain a situation where the strength of the quasi-electric field could be more than 1.8 times the peak electric field strength and still the electron velocity could be such that it would meet the design specifications.												In summary, Umemoto et al. discloses the claimed invention except for a heterojunction bipolar transistor, comprising wherein the strength of the quasi-electric field is more than 1.8 times the peak electric field strength but not including 1.8 times the peak electric field strength.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the heterojunction bipolar transistor, comprising wherein the strength of the quasi-electric field is more than 1.8 times the peak electric field strength but not including 1.8 times the peak electric field strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). 
Regarding Claim 6, Lee et al., as applied to claim 5, discloses the heterojunction bipolar transistor, wherein the semiconductor material comprises a material selected from the group consisting of AlGaAs, GaAsSb, InGaAs, InGaAsN, InAlGaAs, and InAlAs (Par. 0082-0083; Figs. 1A & 1B – AlGaAs).
.	Regarding Claim 7, Lee et al., as applied to claim 5, discloses the heterojunction bipolar transistor, wherein the strength of the quasi-electric field is greater than 6120 V/cm (Par. 0082-0083; Figs. 1A & 1B – in light of the teachings provided in the above mentioned Paragraphs, it would be clear that the strength of the quasi-electric field would be much greater than 6120 V/cm especially for thin graded layers, such as a graded layer with a thickness of 200 nm for XMAX = 0.125, 0.275, 0.325 etc.).
Regarding Claim 8, Lee et al., as applied to claim 5, discloses the heterojunction bipolar transistor, wherein the strength of the quasi-electric field is greater than 6460 V/cm (Par. 0082-0083; Figs. 1A & 1B – in light of the teachings provided in the above mentioned Paragraphs, it would be clear that the strength of the quasi-electric field would be much greater than 6460 V/cm especially for thin graded layers, such as a graded layer with a thickness of 200 nm for XMAX = 0.125, 0.275, 0.325 etc.).
Regarding Claim 9, Lee et al., as applied to claim 5, discloses the heterojunction bipolar transistor, wherein the bandgap variation further comprises a second bandgap variation in which a bandgap varies to widen with increasing a distance from the base layer or a third bandgap variation in which a bandgap of the bandgap graded layer is constant (Par. 0067; Figs. 1A & 1B – a part of the bandgap graded layer 32 which is sandwiched between base layer 40 and AlxGa1-xAs collector graded layer 34 comprises a third bandgap variation).
Regarding Claim 10, Lee et al., as applied to claim 5, discloses the heterojunction bipolar transistor, wherein the bandgap graded layer further comprises a hole blocking layer, wherein a bandgap of the hole blocking layer is greater than a bandgap of the base layer (Par. 0068; Figs. 1A-1B – the part of the collector layer 32 on the upper side of graded layer 34 that is sandwiched between the base layer 40 and graded collector layer would act as a hole blocking layer).
Regarding Claim 11, Lee et al., as applied to claim 10, discloses the heterojunction bipolar transistor, wherein the hole blocking layer comprises a material selected from the group consisting of GaAsPSb, GaAs, GaAsSb, InGaP, InGaAsP, InGaAs, InGaAsN, AlxGa1-x As, AlxGa1-x As1-y Ny, AlxGa1-x As1-z Pz, AlxGa1-x As1-w Sbw and InrAlxGa1-x-r As, and wherein a value of x is 0 <x <1; or a maximum value of x is 0.03≤x≤ 0.8; or a maximum value of x is 0.05≤ x≤ 0.22, and y, z, r and w = 0.1 (Par. 0068).
Regarding Claim 12, Lee et al., as applied to claim 5, discloses the heterojunction bipolar transistor, wherein the bandgap graded layer further comprises a wide bandgap layer, and the wide bandgap layer comprises a material selected from the group consisting of AlGaAs, AlGaAsP, AlGaAsN, AlGaAsSb, AlGaAsBi, InGaP, InGaPN, InGaPSb, InGaPBi, InGaAsP, InGaAsPN, InGaAsPSb, InGaAsPBi, InAlGaP, InAlGaPN, InAlGaPSb and InAlGaPBi (Par. 0068; Figs. 1A-1B – the part of the collector layer 32 on the upper side of graded collector layer 34 that is sandwiched between the base layer 40 and graded collector layer 34, or the upper part of the graded collector layer 34 could be considered as a part of the bandgap graded layer and comprises a wide bandgap layer comprising of AlGaAs )..
Regarding Claim 13, Lee et al., as applied to claim 9, discloses the heterojunction bipolar transistor,  wherein the bandgap graded layer further comprises a wide bandgap layer, and the wide bandgap layer is arranged in the first bandgap variation, the second bandgap variation or the third bandgap variation (Par. 0068; Figs. 1A-1B – the part of the collector layer 32 on the upper side of graded collector layer 34 that is sandwiched between the base layer 40 and graded collector layer 34, or the upper part of the graded collector layer 34 could be considered as a part of the bandgap graded layer and comprises a wide bandgap layer comprising of AlGaAs; so the wide bandgap layer is arranged in the first bandgap variation (if the wide bandgap layer is upper part of graded collector layer 34) or third bandgap variation (if the wide bandgap layer is part of the collector layer 32 that is on the upper side of graded collector layer 34 and is sandwiched between the base layer 40 and graded collector layer 34).

Claim 14 is rejected under 35 U.S.C. 103 as obvious over Umemoto et al. (Pub. No.: US 2018/0240899 A1), as applied to claim 12, further in view of Harmon et al. (Pub. No.: WO 03/077284 A2)
Regarding Claim 14, Lee et al., as applied to claim 12, does not explicitly disclose the heterojunction bipolar transistor, wherein a bandgap of InGaP is greater than 1.86 eV.			However, Harmon et al. implicitly teaches					                     the heterojunction bipolar transistor, wherein a bandgap of InGaP is greater than 1.86 eV (Pages 40-42, Fig. 7 – this prior art teaches collector could be formed of multiple layer of InGaP including collector graded layer of InGaP where the content of In was varied from 0.55 to 0.48).  	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Harmon et al.  to adapt the heterojunction bipolar transistor, wherein a bandgap of InGaP is greater than 1.86 eV in order to make a HBT which can be useful in power applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

09/08/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812